DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 01 September 2022 (“Response”).  
Claims 1–2, 4–5, 7–9, 11, 13–14, and 16–22 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
Claims 1, 5, 7–9, 13–14, 16–17, and 19–22 are rejected under pre-AIA  35 U.S.C. § 102(e) as being anticipated by Rau et al. (US 7,702,538 B2) (“Rau”).
As per claim 1, Rau disclose [a] portable wireless proximity token in the form of a wearable ornament (fig. 1, 130) comprising a piece of jewelry (2:50–51 “a fully functional watch”) with an embedded computer chip (column 2: “The transponder 102 may be or include any of several known electromagnetically coupled devices, generally activated by proximity to an RF-enabled receiving unit, such as receiver 106. Transponder 102 may, for instance, contain an electromagnetic coil antenna for inductive coupling to receiver 106, thereby being energized with small but sufficient electric current to activate embedded electronics within transponder 102. Those electronics may include memory such as CMOS memory, logic gates, filters for isolating discrete transmission frequencies and other elements known in the art. In one embodiment, transponder 102 may be programmable and able to receive updated programmable instructions via RF link 104, as well as to have electronic memory erased or updated during transactions.” One of ordinary skill in this art understands that such “transponder” is a term of art and includes a “chip,” as claimed.) operable: 
a) to store at least a data string (“a 5-digit number or other identifying information”), unique to a user, comprising any of the following: a dynamic code which changes periodically and is synchronized with a remote database computer, and/or; a static code which remains constant and is synchronized with the remote database computer (2:59–61; 5:57– 6:10; 6:25–27), and; to perform dedicated short range contactless communication(s) containing the data string, with a separate device comprising a retail point of sale device and a venue admittance device (3:16–24; 5:57–65; see also fig. 1, 102; abstract; 2:40–48), and/or;
b) to store the data string further comprising bar-code data for the token to display, wherein said displayed bar code data is readable by a bar-code reader on the separate device.
Claim 1 is a product claim. See MPEP § 2103(I)(C). The claim calls for a “computer chip operable: a) to store at least a data string.” This structural limitation is clearly met by Rau’s chip that stores a data string. The claimed descriptive language of the unique identifier, i.e., the claimed phrase “unique to a user,” does not impart any structural limitation on the chip. Therefore, this descriptive language does not distinguish the claimed structure from the structure of Rau.
As per claim 5, Rau discloses the portable wireless proximity token of claim 1, wherein the separate device further comprises any of the following: an antenna for detecting the frequency emitted by the wearable ornament, and/or; a radio frequency (RF) module (fig. 1; 2:36–39).
As per claim 7, Rau discloses the portable wireless proximity token of claim 1, wherein the emitted frequency further comprises any of the following: radio frequency; infrared transmission; digital signal; cellular signal; sonic output, and/or a vibrational wave (2:19–53).
As per claim 8, Rau discloses [a] method with a computer executable program tangibly embodied on a computer readable medium, said method comprising:
a) establishing wireless communication(s) between: (i) a portable wireless proximity token in the form of a wearable ornament (fig. 1, 130) comprising a piece of jewelry (2:50–51 “a fully functional watch”) with an embedded dedicated short range contactless communication-enabled computer chip (fig. 1, 102; abstract; 2:47–48) (column 2: “The transponder 102 may be or include any of several known electromagnetically coupled devices, generally activated by proximity to an RF-enabled receiving unit, such as receiver 106. Transponder 102 may, for instance, contain an electromagnetic coil antenna for inductive coupling to receiver 106, thereby being energized with small but sufficient electric current to activate embedded electronics within transponder 102. Those electronics may include memory such as CMOS memory, logic gates, filters for isolating discrete transmission frequencies and other elements known in the art. In one embodiment, transponder 102 may be programmable and able to receive updated programmable instructions via RF link 104, as well as to have electronic memory erased or updated during transactions.” One of ordinary skill in this art understands that such “transponder” is a term of art and includes a “chip,” as claimed.) storing at least a data string (“a 5-digit number or other identifying information”), unique to a user, comprising any of the following: a dynamic code which changes periodically and is synchronized with a remote database computer, and/or; a static code which remains constant and is synchronized with the remote database computer (2:59–61; 5:57– 6:10; 6:25–27), and; (ii) a separate device which can receive the short range contactless communication(s), said separate device comprising the following: a retail point of sale device and a venue admittance device (fig. 1; 2:19–53; 1:20–37); and/or,
b). establishing wireless communication(s) between: (i) the portable wireless proximity token with the computer chip storing the data string further comprising bar-code data for the token to display, and; (ii) the separate device further comprising a bar-code reader which reads the bar-code data as displayed by the token.
The claim language “unique to a user” is descriptive language of the “data string,” and is nonfunctional with respect to the method step recited, and therefore does not result in a manipulative difference in performance of the step “establishing wireless communication(s) between ….” Therefore, the claim language “unique to a user” is not given patentable weight to distinguish the claimed method over the method of Rau.
As per claim 9, Rau discloses the method of claim 8 wherein the emitted frequency further comprises any of the following: radio frequency; infrared transmission; digital signal; cellular signal; sonic output, and/or; a vibrational wave (2:19–53).
As per claim 13, Rau discloses the method of claim 8 wherein the separate device further comprises any of the following: an antenna operable to detect the frequency emitted by the wearable ornament, and/or; a radio frequency (RF) module (fig. 1; 2:36–39).
As per claim 14, Rau discloses the method of claim 8, wherein the contactless communication further comprises transmitting the following: financial transaction data, and; non-financial transmissions data for venue admittance (3:4–39; 1:20–37).
As per claim 16, Rau discloses the method of claim 14, wherein the financial transaction data invokes authorization of any of the following: a debit from a financial account of a user, and/or; a credit to a financial account of a payee (3:17–19; 6:3–16).
As per claim 17, Rau discloses the portable wireless proximity token of claim 1, wherein the contactless communication(s) comprises operability to transmit the following: financial transaction data, and non-financial transmissions data for venue admittance (3:17–19; 1:20–37).
As per claim 19, Rau discloses the portable wireless proximity token of claim 17, wherein the financial transaction data further comprises any of the following: a pre-paid account for admittance of the user to an entertainment event, and/or; a health insurance account for admittance of the user to a hospital (3:17–19; 6:3–16).
As per claim 20, Rau discloses the portable wireless proximity token of claim 17, wherein the financial transaction data invokes authorization of any of the following: a debit from a financial account of the user, and/or; a credit to a financial account of a payee (3:17–19; 6:3–16).
As per claim 21, Rau discloses the portable wireless proximity token of claim 20, wherein the financial account of the user comprises any of the following: a checking account; a credit account; a pre-paid account; a private label credit account; a brokerage account; a reward incentives account; an insurance account; a savings account; a scrip incentives account; a membership benefits account; a services barter account; a product barter account, and/or; an internet payment account (3:17–19; 6:3–16).
As per claim 22, Rau discloses the portable wireless proximity token of claim 1, wherein the separate device further comprises any of the following: a wireless telephone; a wireless pager; a personal computer; a retail point of sale; a vending machine; a venue admittance device; a personal digital assistant; an internet kiosk; a land line telephone; a television; a digital music player; a data entry touch screen; a data entry key pad; a visible display screen; an audio output speaker; an automated data scanner; and/or, an audio microphone (fig. 1; 2:36–39).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 5, 7–9, 13–14, 16–17, and 19–22 are alternatively rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Rau, in view of Grace et al. (US 2005/0228755 A1) (“Grace”).
As per claims 1, 5, 7–9, 13–14, 16–17, and 19–22, Rau discloses the limitations shown above. Regarding the claimed “data string,” as discussed above, Rau discloses “a 5-digit number or other identifying information,” however, the data string in Rau is not expressly disclosed as “unique to a user.”
Grace teaches a data string unique to a user (e.g., [0034] “fixed identifier that corresponds uniquely to the party 104”). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the data string of Grace for the data string of Rau. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Claim 2 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Rau (or Rau/Grace), in view of Zhu et al. (US 2006/0082470 A1) (“Zhu”).
As per claim 2, Rau discloses (or Rau/Grace teaches) the portable wireless proximity token of claim 1, but does not expressly disclose wherein the computer chip further comprising a digital signal processor with an integrated circuit operable to perform signal processing operations.
Zhu discloses a computer chip further comprising a digital signal processor with an integrated circuit operable to perform signal processing operations (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to comprise in the chip of Rau (or Rau/Grace) the DSP as taught by Zhu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Rau (or Rau/Grace), in view of Moon et al. (US 2004/0010462 A1) (“Moon”).
As per claim 4, Rau discloses (or Rau/Grace teaches) the portable wireless proximity token of claim 1, wherein said token is further operable to access, via a communications network, a 
Rau (or Rau/Grace) does not expressly disclose that said token is operable to access a “plurality” of financial accounts, “such that the user can select at least one of said financial accounts to complete a financial transaction using the retail point of sale device,” as claimed (note: “such that …” language is an intended result and should not be given patentable weight).
Nevertheless, Moon teaches [a] token is operable to access, via a communications network, a plurality of financial accounts stored in [a] remote database computer, such that [a] user can select at least one of said financial accounts to complete a financial transaction using [a] retail point of sale device ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify access of Rau (or Rau/Grace) to include access to a “plurality” of accounts such that the user can select at least one of said financial accounts, as taught by Moon. One would have been motivated to do so in order to provide the user with the flexibility to make payments from a variety of accounts owned by the user.
Claim 11 recites similar limitations and is rejected accordingly.
Claim 18 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Rau (or Rau/Grace), in view of Nita (US 2005/0160007 A1).
As per claim 18, Rau discloses (or Rau/Grace teaches) the portable wireless proximity token of claim 17, but does not expressly disclose wherein the non-financial transmission data further comprises the data string being operable to verify the user via the venue admittance device and to enable venue admittance of the user.
Nita teaches wherein non-financial transmission data further comprises [a] data string being operable to verify [a] user via [a] venue admittance device and to enable venue admittance of the user ([0090]–[0091]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify venue admittance device of Rau (or Rau/Grace), i.e., a subway device or other transportation device, to include ability verify the user and enable admittance of the use through use of the data string, as taught by Nita. One would have been motivated to do so in order to provide quick access to a venue by wireless transmission of a data string.
Response to Arguments
Regarding claim 1, Applicant argues that Rau’s identifying information is not unique to a user. Response 8. While this may be true, claim 1 is directed to a token, and the nonfunctional description of the data string as “unique to a user” does not place a structural limitation on the token.
Applicant argues
Importantly, Applicant also submits that Claim 1 includes a computer chip that is configured and thus operable to perform certain functions, including to “perform dedicated short range contactless communication(s) containing the data string …” This “data string” is part of the functional limitation which modifies the structural element (computer chip) of claim 1 and thus not non-functional (see citations below).
Response 13.
The Examiner respectfully disagrees. The term “data string” may be “part of the functional limitation,” as alleged, but the content of the data string does not affect the functional limitation (e.g., unlike software), and is therefore “nonfunctional.” Applicant is respectfully reminded that limitations directed to content of information and/or lacking a functional relationship within the claim are not given patentable weight. See, e.g., Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 126 USPQ2d 1749, 1753 (Fed. Cir. 2018) (“Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight ….”).
To meet the claimed functionality of the chip, a prior art chip must be capable of storing a data string and performing the prescribed communication(s) containing the data string, i.e., the chip must be able to pull the data string from storage and package it in the prescribed communication(s). Rau clearly meets these structural limitations (albeit described functionally). One of ordinary skill in this art also understands that the structure of a chip operable to perform dedicated short range contactless communication containing data does not depend on the content of the data within the communication. This is evidenced in the fact that EMV type credit cards all use the same chip to communicate different credentials. In other words, the “data string” is merely a data element that is an object of the chip’s functionality, but its content does not impart any functionality to the chip. For example, the operability of Rau’s chip can be used on any data string (and content thereof), e.g., any 5-digit number or other identifying information, e.g., 54938, 54786, or 36549, or an SSN of 558-32-2478. 
Furthermore, the claim term “unique to a user” describes the content of the data string, but, for reasons given above, does not change the claimed chip’s operability or affect the chip’s operability such that the structure of the claimed chip is distinct from the structure of Rau’s chip. Rau’s chip is at least capable of performing dedicated short range contactless communication(s) containing a data string that is unique to a user, e.g., containing a social security number. Accordingly, the rejection is maintained, since the structure of Rau’s chip anticipates the structure of the claimed chip.
Regarding claim 1, Applicant argues that Rau’s identifying information does not include a dynamic code. Response 8. While this may be true, claim 1 is directed to a token, and the nonfunctional description of the data string as including static and dynamic data does not place a structural limitation on the token. Furthermore, the dynamic code is claimed in the alternative.
Regarding claim 1, Applicant argues Rau does not disclose a venue admittance device. Claim 1 is directed to a token, not a venue admittance device. Even if it did include a second device, i.e., a venue admittance device, the term “venue admittance” only means something to the human mind, and does not place a structural limitation on the claims. Finally, Rau does disclose that the devices include point-of-sale devices, subway or other transportation devices, which one of ordinary skill would consider any of these to be a “venue admittance” device.
For example, the term “venue” is a broad term meaning a place where an event or activity will happen.1 Therefore, under the broadest reasonable interpretation, the claimed term “venue admittance” may be interpreted as admittance to a place where an event or activity will happen. Therefore, a “venue admittance device,” as claimed, can be any device that is associated with admittance to a place where an event or activity will happen. Such device does not require any particular known structure. For example, a point-of-sale device used for selling tickets to a scenic train ride or to a concert may be interpreted as a “venue admittance device,” since a ticket is known to be an item that allows “venue admittance.” The sale of such tickets could be performed with a conventional point-of-sale device. Rau’s point-of-sale device is at least capable of selling admittance to a venue, e.g., a ticket, and therefore meets any structure of a “venue admittance device,” as claimed.
Regarding claim 8, Applicant argues Rau does not disclose identifying information as “unique to a user” or including dynamic and static data. Response 9. However, claim 8 is a method claim, and the argued description of the data string is nonfunctional with respect to performing the method steps. 
Regarding claim 8, Applicant argues that Rau’s identifying information does not include a dynamic code. Response 9. While this may be true, claim 8 is directed to a method, and the nonfunctional description of the data string as including static and dynamic data does affect performance of any step in a manipulative sense. Furthermore, the dynamic code is claimed in the alternative.
Regarding claim 8, Applicant argues Rau does not teach a venue admittance device. Response 10. For reasons given above regarding claim 1, this argument is not persuasive.
Regarding claims 14 and 17, Applicant is again arguing content of information or data. Response 10–11. Also, the term “for venue admittance” is merely the intended use of the data. However, Rau transmits a 5-digit number or other identifying information, and in some embodiments, account table information. The claimed “content” does not distinguish over’s Rau’s content, since the content of information does not place a structural significance on the token or affect a step of “transmitting” in a manipulative sense (i.e., act of transmitting is performed the same regardless of the content of information, e.g., a computer running an email application performs “transmitting” in the same manner for each email regardless of its content). Regardless, a 5-digit number, or other identifying information, and account table information reads on the claimed “financial transaction data, and; non-financial transmissions data.” 
Regarding claim 19, Applicant is again arguing content of information or data. Response 10–11. Also, the terms “for admittance of the user to an entertainment event” and “for admittance of the user to a hospital” is each merely the intended use of the data. However, Rau transmits a 5-digit number or other identifying information, and in some embodiments, account table information. The claimed “content” does not distinguish over’s Rau’s content, since the content of information does not place a structural significance on the token or affect a step of “transmitting” in a manipulative sense (i.e., act of transmitting is performed the same regardless of the content of information, e.g., a computer running an email application performs “transmitting” in the same manner for each email regardless of its content). Regardless, a 5-digit number, or other identifying information, and account table information (e.g., “account number, balance … for a … cash account”) reads on the claimed “pre-paid account.” 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.collinsdictionary.com/us/dictionary/english/venue